In an action to recover damages for fraud and conspiracy, in which a judgment was entered in the Supreme Court, Westchester County, on December 17, 1963, in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiff’s case, the appeal is from an order of the same court, entered March 21, 1975, which denied plaintiff’s motion to vacate and set aside the judgment. Order affirmed, with $20 costs and disbursements. Plaintiff’s motion papers are devoid of any facts to justify the relief requested. Further, his contentions have been repeatedly raised and rejected in or are foreclosed by prior legal proceedings. This matter *771dates back to 1951 and should be laid to rest. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.